Order denying defendants’ motion to dismiss complaint for failure to state a cause of action reversed upon the law, with ten dollars costs and disbursements, and motion granted, "with ten dollars costs, with leave to plaintiff to plead over on payment of those costs. To plead a cause for a breach of a contract of hiring, it is necessary to allege a discharge, or a repudiation of the contract, or a tender of the services and a refusal to accept the same. (Howard v. Daly, 61 N. Y. 362; Ga Nun v. Palmer, 202 id. 483, 489.) Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.